Carley, Judge.
In U. S. Enterprises v. Mikado Custom Tailors, 163 Ga. App. 306 (293 SE2d 533) (1982), this Court reversed the trial court’s grant of summary judgment in favor of appellee and held that “the construction of the ambiguous provision in the instant case must be left for resolution by a jury...” U. S. Enterprises v. Mikado Custom *606Tailors, supra, 308. After granting the writ of certiorari, the Supreme Court of Georgia reversed the judgment of this Court and, finding that the contested clause was not ambiguous, held that appellant was entitled to summary judgment. U. S. Enterprises v. Mikado Custom Tailors, 250 Ga. 415 (297 SE2d 290) (1982). Accordingly, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court is reversed with direction that summary judgment be entered in favor of appellant.
Decided March 3, 1983.
Edward E. Carriere, Jr., for appellant.
B. J. Smith, for appellee.

Judgment reversed with direction.


Shulman, C. J., Deen, P. J., Quillian, P. J., McMurray, P. J., Banke, Birdsong, Sognierand Pope, JJ., concur.